


Exhibit 10.1

STOCK FOR STOCK EQUIVALENT

EXCHANGE AGREEMENT AND PLAN

THIS SHARE EXCHANGE AGREEMENT, dated as of the [__] day of November, 2007 (the
“Agreement”), by and among Teeka Tan Products, Inc., a Delaware corporation (the
“Company”); Taiyuan Rongan Business Trading Company Limited, a Chinese private
company with an Operating License within the People’s Republic of China duly
issued to Mr. Aizhong An as the Authorized Representative (“TRBT”); and all of
the current TRBT Capital Contributors, each of whom has executed a counterpart
signature page to this Agreement (each, a “Shareholder” and collectively, the
“Shareholders”). The Company, TRBT and the Shareholders are collectively
referred to herein as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Shareholders own all of the issued and outstanding capital of TRBT
(the “TRBT Shares”).

WHEREAS, the parties to this Agreement intend to enter into a tax free exchange
under the U.S. Internal Revenue Service Regulations whereby the TRBT
Shareholders will assign 80% of 100% of the capital contributions in TRBT to the
Company in exchange for designated restricted common shares of the Company to be
issued in accordance with this Agreement;

WHEREAS, the Company desires to transfer to the Shareholders, and the
Shareholders desire to acquire from the Company, 31,500,000 common shares of the
Company as listed on Schedule A attached hereto;

WHEREAS, the Company shall issue 1,400,000 warrants exercisable at the rate of
one warrant for one share of Company Common Stock at a price of $0.50 per share
(post- Roll Back) to an entity to be provided by TRBT prior to the Closing;

WHEREAS, in consideration for services provided, the Company shall issue to
Mirador Consulting 500,000 warrants exercisable at the rate of one warrant for
one share of Company Common Stock at a price of $1.00 per share (post- Roll
Back) with an expiration date one-year from the date of this Agreement;

WHEREAS, TRBT states that all of its present assets, as summarily described in
the attached and incorporated Schedule B of TRBT Assets and Liabilities, will be
wholly owned by 6 subsidiaries, each of which owns one property and each of
which subsidiary is owned 76% by TRBT at the closing of this Agreement, and such
ownership by TRBT is not subject to any claims or encumbrances except as set-out
in Schedule B;

WHEREAS, it is intended that upon the closing of this Stock for Stock Equivalent
Share Exchange Agreement, the existing securities holders of the Company,
including the holders of stocks and warrants, shall together have no more than
ten percent (10%) of the shares (including warrants and options, if any) in the
combined entity.

1

--------------------------------------------------------------------------------




WHEREAS, the business purpose of the corporation will change from the marketing
of sun care products, to the building and operation of commercial real estate in
China.

NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

ARTICLE I

THE EXCHANGE

1.1       The Exchange.

(a)       Upon the terms and subject to the conditions of the Agreement, and in
accordance with the Corporation Laws of the State of Delaware as to the Company
and the Company Laws of the People’s Republic of China (“Chinese Law”) as to
TRBT, the parties hereto shall effect the following stock for stock equivalent
exchange as provided herein at Closing effective upon the Effective Time. TRBT
represents it can affirm and approve this Agreement by consent of its Authorized
Representative and sole shareholder.

(b)       In consideration of the mutual terms, covenants and conditions
contained herein, the Company shall issue and deliver to the Shareholders and/or
their designees 31,500,000 shares of Company Common Stock as set forth opposite
their and/or their designee’s names on Schedule A hereto or pursuant to separate
instructions to be delivered prior to Closing. Promptly after Closing, the
Company Common Stock will be delivered by the Company Transfer Agent to the
designated owners for the benefit of each TRBT Shareholder or designated assign,
or to a shareholder representative identified in writing who shall be the
Authorized Representative of TRBT. The shares will be legally issued and fully
negotiable, except as to customary restrictions on transferability of
unregistered stock.

(c)       The Company shall also issue and deliver warrants for the purchase of
1,400,000 shares of Company Common Stock post-Roll Back at a price of $0.50 per
share to the TRBT Shareholders and/or their designees in accordance with the
distribution set forth on Schedule A.1 hereto or pursuant to separate
instructions to be delivered prior to Closing.

(d)       In addition, the Company shall issue or cause to be issued to Mirador
Consulting 500,000 warrants post-Roll Back exercisable at the rate of one
warrant for one share of Company Common Stock at an exercise price of $1.00 per
share and an expiration date of one year from the Closing Date.

(e)       In consideration of the mutual terms, covenants and conditions
contained herein, the TRBT Shareholders agree, at closing, to contribute,
transfer, assign and convey 80% of the outstanding stock equivalent of TRBT,
consisting of registered capital in the registered amount of RMB 1.28 million.
The TRBT Shareholders further covenant and warrant that they will physically
deliver assignment of their proof of payment of capital of each of the
shareholders at closing and provide the Company at closing with TRBT’s adopted
Board of Shareholders Resolutions showing that 80% of TRBT capital contributions
are deemed transferred to the Company as set-out in Schedule A in exchange for
the designated shares of the Company Common Stock.

2

--------------------------------------------------------------------------------




(f)        At closing, the Parties will execute and deliver the various separate
certificates, checks, agreements, resolutions, assignments, opinions, Amended
Articles of the Company, filings under Regulation “S” of the Securities Act of
1933 or other applicable exemption from registration for the common shares
issued to the TRBT shareholders. The foregoing documents shall be delivered in
draft form to the respective parties not less than 5 days before closing.
Notwithstanding the execution of such separate documents for record or recording
purposes, this Agreement shall constitute and evidence the intent to enter a
final and complete exchange of shares in accord with its terms.

(g)       The recitals in this Agreement shall be incorporated as binding facts,
conditions, obligations and undertakings on the parties.

1.2       Prior to the Closing. Prior to the Effective Time and as a condition
to Closing, the Company shall undertake a 1 for 100 reverse stock split of the
Company Common Stock (the “Pre-Closing Shares) before any Company Common Stock
is issued pursuant to this Agreement.

1.3       Post Closing Company Shares Outstanding. At the completion of the
Closing and the Roll Back, there will be issued and outstanding the following
Company Common Stock:

(a)       Common Shares: The total number of common shares to be delivered to
the Shareholders and/or their designees shall be 31,500,000, so that after the
exchange, the TRBT Shareholders shall own 90% of the common stock of the
Company, and the total number of common shares issued and outstanding shall be
35,000,000;

(b)       Other Securities: the Company shall have warrants and stock options
issued and outstanding in the following amounts: (i) 20,000 warrants issued to
Charnin, Calhoun, Long with the exercise price of $15.00 and expiration date of
May 12, 2008; (ii) 10,000 share option to purchase TKAT common stock issued to
Nidaria with the exercise price of $5.00 (Restricted Stock with no registration
rights) and an expiration date of March 2011; (iii) 1,400,000 warrants issued to
an entity to be designated by TRBT prior to Closing with an exercise price of
$0.50; and (iv) 500,000 warrants issued to Mirador Consulting with an exercise
price of $1.00 and expiration date of one year from the date of the Closing;

(c)       After Closing, there will be 200,000,000 authorized Company common
shares and there will be 10,000 authorized but unissued Company preferred
shares.

1.4       Time and Place of Closing. Subject to the conditions set forth in
Article VII being completed and the delivery of all documents set forth in
Article VI, the closing of the transactions contemplated hereby (the “Closing”)
shall take place upon satisfaction or waiver by the appropriate parties of all
conditions precedent, at the offices of _______________ on or before ________
__, 2007 (the “Closing Date”) at _:__ _.m. Pacific Time, or at such place and
time as mutually agreed upon by the parties hereto.

1.5       Effective Time. The Exchange shall become effective (the “Effective
Time”) at such time as all of the conditions set forth in Article VII hereof
have been satisfied or waived by the Parties hereto.

3

--------------------------------------------------------------------------------




1.6       Tax Consequences. It is intended by the parties hereto that for United
States income tax purposes, the contribution and transfer of the TRBT Shares by
the Shareholders to the Company in exchange for Company Shares constitutes a
tax-deferred exchange within the meaning of Section 351 of the Code.

1.7       Result of Stock for Stock Equivalent Exchange. When the stock for
stock equivalent exchange has been fully consummated and implemented, the
following results or status to the parties shall be extant:

(a)       The Company will continue as a reporting company under SEC regulations
with ownership of and entitlement to 80% of shares/capital contribution of TRBT.

(b)       The Bylaws of the Company, as in effect immediately prior to the
closing, shall be the Bylaws of the Company, but subject to amendment.

(c)       The persons nominated below shall be appointed at closing as interim
directors of the Company pursuant to election. The Directors named below shall
immediately upon appointment and following the closing hold an organizational
meeting of the Board to, inter alia, appoint the new officers for the Company as
also set-out below:

DIRECTORS:

1. Aizhong An

2. Samuel Liu

3. Jiming Zhu

4. Junhui An

5. Omar J. Gonzalez

OFFICERS:

1. Aizhong An, Chairman/CEO

2. Samuel Liu, President/COO/Secretary

3. Jiming Zhu , Vice President/CFO/Treasurer

4. Junhui An, Vice President

(d)       The current officers of the Company, at closing, shall resign and new
officers will be appointed by the newly appointed board of directors as set
forth above.

(e)       TRBT understands that the above named director and officer nominees do
not need to disclose estimated direct and indirect compensation for such
nominees; but, have agreed to attach and incorporate Schedule C to this
Agreement setting out initial direct and indirect compensation and share
ownership/capital contribution.

4

--------------------------------------------------------------------------------




(f)        After closing, the corporate name of the Company may remain
unchanged, or may be changed by approval of its board. Authority of the Company
Board to electively change such name shall be approved as part of the proxy, if
any.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to, and to obtain the reliance of TRBT, the Company represents
and warrants as follows:

2.1       Due Organization and Qualification; Due Authorization.

(a)       The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own, lease and operate its respective business and
properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted. The Company has the full power
and authority to conduct the business in which it will engage upon completion of
the transaction contemplated herein. The Company is in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification except
for any such failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company.
Accurate, current and complete copies of the Articles of Incorporation and
Bylaws of the Company are attached hereto as Schedule D (1).

(b)       The Company does not own, directly or indirectly, any capital stock,
equity or interest in any corporation, firm, partnership, joint venture or other
entity except its subsidiaries a list of which are set forth on Schedule D (2)

(c)       The Company has all requisite corporate power and authority to execute
and deliver this Agreement, and to consummate the transactions contemplated
hereby and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought, equitable remedies is subject to the discretion of the court before
which any proceeding therefore may be brought.

2.2       No Conflicts or Defaults. The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the Articles of Incorporation, as amended, or
By-laws of the Company or (b) with or without the giving of notice or the
passage of time (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which the Company is a party
or by which the Company is

5

--------------------------------------------------------------------------------




bound, or any judgment, order or decree, or any law, rule or regulation to which
the Company is subject, (ii) result in the creation of, or give any party the
right to create, any lien, charge, encumbrance or any other right or adverse
interest (“Liens”) upon any of the assets of the Company, (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment to which the Company is a party or
by which the Company’s assets are bound, or (iv) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.

2.3       Authorization; Enforcement. The person or entity executing these
documents on behalf of the Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated in this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby thereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith other than as set forth in this Agreement. This Agreement
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

2.4       Capitalization. The authorized capital stock of the Company
immediately prior to giving effect to the transactions contemplated hereby
consists of 200,000,000 shares of Company Common Stock at $0.0001 par value and
10,000 shares have been designated as authorized blank check preferred stock.
Prior to the Roll Back, there were 87,906,665 shares of Company Common Stock
issued and outstanding and 0 shares of company Preferred Stock issued and
outstanding. All of the outstanding shares of Company Common Stock are, and the
Company Shares when issued in accordance with the terms hereof, will be, duly
authorized, validly issued, fully paid and nonassessable, and have not been or,
with respect to the Company Shares will not be issued in violation of any
preemptive right of stockholders. Prior to the Closing, the only other issued
and outstanding securities of the company, other than common stocks, were:
1,999,999 warrants of which all are exercisable at $.15 per share and expire on
May 12, 2008 and 1,000,000 options to purchase company stock exercisable at $.05
per share and expire in March 2011 (the amounts and exercise prices of these
securities have been modified in accordance with the Roll Back). There is no
outstanding voting trust agreement or other contract, agreement, arrangement,
call, commitment or other right of any character obligating or entitling the
Company to issue, sell, redeem or repurchase any of its securities, and there is
no outstanding security of any kind convertible into or exchangeable for Company
Common Stock. The Company has not granted registration rights to any person.

2.5       Subsidiaries. The Company has one subsidiary, Teeka Tan, Inc.

6

--------------------------------------------------------------------------------




2.6       No Assets or Liabilities. Except as set forth on the Financial
Statements and as incurred in the ordinary course of business, or for those not
incurred in the ordinary course of business as set forth on Schedule E hereto,
the Company does not have any (a) assets of any kind or (b) liabilities or
obligations, whether secured or unsecured, accrued, determined, absolute or
contingent, asserted or unasserted or otherwise.

2.7       Taxes. The Company has filed all United States federal, state, county
and local returns and reports which were required to be filed on or prior to the
date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value-added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established.

2.8       Indebtedness; Contracts; No Defaults. Except as otherwise disclosed,
the Company’s periodic reports available on the EDGAR filing system contain an
accurate, current and complete list and description of each contract and
agreement required to be disclosed, whether written or oral, other than this
Agreement, (the “Contracts”) to which the Company is a party to or by which the
Company or any of its assets are bound. An accurate, current and complete copy
of the Contracts has been or will be made available to TRBT for inspection and
copying. No claim of breach of contract, tort, product liability or other claim,
contingent or otherwise, has been asserted or threatened against the Company
nor, to the best of the Company’s knowledge, is capable of being asserted by any
employee, creditor, claimant or other person against the Company. No state of
facts exists or has existed, nor has any event occurred, which could give rise
to the assertion of any such claim by any person.

2.9       Offers. There are no outstanding offers, bids, proposals or quotations
made by the Company which, if accepted, would create a Contract with the
Company.

2.10      Contracts. On the Closing Date:

(a)       The only material contract, franchise agreement, license agreement, or
other commitment to which the Company is a party or by which it or any of its
properties are bound is the Exclusive Distribution Agreement with Nidaria of
which they entered into an Addendum to terminate the exclusive portion of the
Agreement and the Company no longer orders product from Nidaria pursuant to the
Exclusive Distribution Agreement.

(b)       The Company is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award materially and adversely
affects, or in the future may (as far as the Company can now foresee) materially
and adversely affect, the business, operations, properties, assets or conditions
of prevention.

(c)       The Company is not a party to any material oral or written: (i)
contract for the

7

--------------------------------------------------------------------------------




employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.

2.11     Compliance with Law. The Company is in compliance with all applicable
federal, state, local and foreign laws and regulations relating to the
protection of the environment and human health. There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that are based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws. The Company
has not generated any hazardous wastes or engaged in activities which are or
could be interpreted to be potential violations of laws or judicial decrees in
any manner regulating the generation or disposal of hazardous waste. There are
no on-site or off-site locations where the Company has stored, disposed or
arranged for the disposal of chemicals, pollutants, contaminants, wastes, toxic
substances, petroleum or petroleum products; there are no underground storage
tanks located on property owned or leased by the Company, and no polychlorinated
biphenyls are used or stored at any property owned or leased by the Company.

2.12     Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its respective business
and to own, lease, use, operate and occupy its assets, at the places and in the
manner now conducted and operated, except those the absence of which would not
materially adversely affect its respective business.

2.13     Litigation. There is no claim, dispute, action, suit, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve month period
preceding the date hereof. Except as disclosed on Schedule F hereto, there is no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the business of the Company except as set out in Schedule F. The
Company has not received any written or verbal inquiry from any federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality concerning the possible violation of any law, rule or regulation
or any matter disclosed in respect of its business.

8

--------------------------------------------------------------------------------




2.14     Patents; Trademarks and Intellectual Property Rights. The Company does
not own or possesses any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.

2.15     Securities Law Compliance. The Company has complied with all of the
applicable requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the Securities Act of 1933, as amended (the “Securities
Act”), except as otherwise disclosed in the SEC Reports, and has complied in all
material respects with all applicable blue sky laws in all material respects,
except as otherwise disclosed in the SEC Reports.

2.16     Officers, Directors, Agents, etc. Brian S. John, Richard A. Miller and
Frank V. Benedetto are the sole officers and directors of the Company. Brian
John and Rich Miller have employment agreements with the Company until April 15,
2008 (the “Company Employment Agreements”). To date, Mr. John and Mr. Miller
have accrued approximately $150,000 in unpaid salary under the Company
Employment Agreements. All employment contracts shall be cancelled and
terminated and all accrued but unpaid salaries will be forgiven prior to the
Closing Date.

2.17     Labor Matters. The Company is not a party to: (i) any profit sharing,
pension, retirement, deferred compensation, bonus, stock option, stock purchase,
retainer, consulting, health, welfare or incentive plan or agreement or other
employee benefit plan, whether legally binding or not; or (ii) any plan
providing for “fringe benefits” to its employees, including, but not limited to,
vacation, disability, sick leave, medical, hospitalization and life insurance
and other insurance plans, or related benefits; or (iii) any employment
agreements other than those particular employment agreements with the officers
and directors. No person or party including, but not limited to, governmental
agencies of any kind, has any claim or basis for any action or proceeding
against the Company arising out of any statute, ordinance or regulation relating
to discrimination in employment or to employment practices or occupational
safety and health standards.

2.18     Books and Records. The Company’s books and records, financials and
others, are and have been properly prepared and maintained in form and substance
adequate for preparing audited financial statements in accordance with generally
accepted accounting principles, and fairly and accurately reflect all of the
Company’s assets, obligations and accruals, and all transactions (normally
reflected in books and records in accordance with generally accepted accounting
principles) to which the Company is or was a party or by which the Company or
any of its assets are or were affected.

2.19     Consents. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby do not require any consent that has not been received prior
to the date hereof, except as for the Roll Back.

2.20     Conduct Since Date of Balance Sheet. Except as otherwise set forth
herein, none of the following has occurred since the date of the Balance Sheet:

9

--------------------------------------------------------------------------------




(a)       Any material adverse change in the financial condition, obligations,
capitalization, business, prospects or operations of the Company, nor are there
any circumstances known to the Company which might result in such a material
adverse change or such an effect;

(b)       Any increase of indebtedness of the Company other than in the ordinary
course of business;

(c)       Any settlement or other resolution of any dispute or proceeding other
than in the ordinary course of business;

(d)       Any cancellation by the Company, without payment in full, of any
obligation to the Company of any shareholder, director, officer or employee of
the Company (or any member of their respective families), or any entity in which
any shareholder, director or officer of the Company (or any member of their
respective families) has any direct or indirect interests;

(e)       Any obligation incurred by the Company other than in the ordinary
course of business;

(f)        Any payment, discharge or satisfaction of any obligation or judgment,
other than in the ordinary course of business; or

(g)       Any agreement obligating the Company to do or take any of the actions
referred to in this Section outside the ordinary course of business.

2.21     Full Disclosure. All the representations and warranties made by the
Company herein or in any Schedule, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
the Company, its agents or representatives, are complete and accurate and does
not contain any untrue statement of material fact or omit any information
required to make the statements and information provided, in light of the
transaction contemplated herein, non-misleading, accurate and meaningful.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TRBT

As an inducement to, and to obtain the reliance of the Company, TRBT represents
and warrants as follows:

3.1       Due Organization and Qualification; Subsidiaries, Due Authorization.
TRBT is a company with an Operating License and an Authorized Representative
validly existing and in good standing under the laws of the People’s Republic of
China, Shanxi Province, City of Taiyuan and has its current principal business
address in 18 Haozhuang Street, Taiyuan City, Shanxi, China, 030045, but intends
to locate its principal U.S. offices at 324 S. 400 West, Suite 250 Salt Lake
City, Utah 84101. TRBT and its Authorized Representative has the power and
authority and all material governmental licenses, authorizations, permits,
consents and approvals required to use the land and own, license or lease and
operate its properties and to conduct its business as presently conducted by it
in the manner and location where conducted.

10

--------------------------------------------------------------------------------




3.2       Authorization; Enforcement. The person or entity executing these
documents on behalf of TRBT has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated in this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement by TRBT and the consummation by it of the
transactions contemplated hereby thereby have been duly authorized by all
necessary action on the part of TRBT and no further action is required by TRBT,
its board of directors or its stockholders in connection therewith other than as
set forth in this Agreement. This Agreement has been (or upon delivery will have
been) duly executed by TRBT and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of TRBT
enforceable against TRBT in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

3.3       No Conflicts or Defaults. The execution and delivery of this Agreement
by TRBT and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the governing documents of TRBT or any of its
subsidiaries, or (b) with or without the giving of notice or the passage of
time, (i) violate, conflict with, or result in a breach of, or a default or loss
of rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which TRBT or any of its subsidiaries is a
party or by which TRBT or any of its subsidiaries or any of their respective
assets are bound, or any judgment, order or decree, or any law, rule or
regulation to which their assets are subject, (ii) result in the creation of, or
give any party the right to create, any lien upon any of the assets of TRBT or
any of its subsidiaries, (iii) terminate or give any parry the right to
terminate, amend, abandon or refuse to perform any material agreement,
arrangement or commitment to which TRBT is a party or by which TRBT or any of
its assets are bound, or (iv) accelerate or modify, or give any party the right
to accelerate or modify, the time within which, or the terms under which TRBT is
to perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.

3.4       Capitalization.

(a)       The entire registered capital of TRBT consists of RMB 1.6 million
contributed by 1 capital contributor. In addition:

 

(i)

there are no warrants, options or other stock rights, conversion privileges,
stock purchase plans or other agreements or undertakings which obligate TRBT now
or upon the occurrence of some future event to issue shares of capital stock, or
to transfer or assign its registered capital.

 

(ii)

there are no restrictions on the transfer or assignment of proof of payment of
capital of TRBT other than those imposed by relevant U.S. state and federal
securities laws, and

11

--------------------------------------------------------------------------------




 

(iii)

no capital contributor of TRBT is entitled to any preemptive or similar
statutory or contractual rights, either arising pursuant to an agreement or
instrument to which TRBT is a party or which are otherwise binding on TRBT.

(b)       The capital contributions of the shareholders have been duly made to
the company as evidenced by the proof of payment issued by TRBT.

(c)       The persons named herein as the TRBT Shareholders hold all the equity
interest of TRBT and such equity interest is transferable pursuant to this
Agreement, and title is fully and exclusively vested in the TRBT Shareholders as
such capital contributors’ interest is identified in Schedule A as attached and
incorporated.

3.5       Subsidiaries. TRBT has six (6) subsidiaries and TRBT owns seventy six
percent (76%) of each.

3.6       Taxes. TRBT has filed all returns and reports which were required to
be filed on or prior to the date hereof, and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of TRBT and adequate reserves therefore
have been established. All such returns and reports filed on or prior to the
date hereof have been properly prepared and are true, correct (and to the extent
such returns reflect judgments made by TRBT such judgments were reasonable under
the circumstances) and complete in all material respects. Except as indicated in
the Disclosure Schedule, no extension for the filing of any such return or
report is currently in effect. Except as indicated on the Disclosure Schedule,
no tax return or tax return liability of TRBT has been audited or, presently
under audit. All taxes and any penalties, fines and interest which have been
asserted to be payable as a result of any audits have been paid. Except as
indicated on the Disclosure Schedule, TRBT has not given or been requested to
give waivers of any statute of limitations relating to the payment of any Taxes
(or any related penalties, fines and interest). There are no claims pending for
past due Taxes. Except as indicated on the Disclosure Statement, all payments
for withholding taxes, unemployment insurance and other amounts required to be
paid for periods prior to the date hereof to any governmental authority in
respect of employment obligations of TRBT have been paid or shall be paid prior
to the Closing and have been duly provided for on the books and records of TRBT
and in the TRBT Financial Statements.

3.7       Financial Statements. Schedule B to this Agreement, includes copies of
the (i) balance sheet of TRBT at December 31, 2005 and 2006, and the related
statements of operations, stockholders’ equity (deficit) and cash flows for the
fiscal year then ended, including the notes thereto, as audited by Kabani & Co.,
independent registered public accounting firm, and (ii) unaudited balance sheet
of TRBT at July 31, 2007, and the related statements of operations, and cash
flows for the nine month period then ended (the “TRBT Financial Statements”).
The Financial Statements, together with the notes thereto, have been prepared in
accordance with U.S. generally accepted accounting principles applied on a basis
consistent throughout all periods presented. The Financial Statements present
fairly the financial position of TRBT as of

12

--------------------------------------------------------------------------------




the dates and for the periods indicated. The books of account and other
financial records of TRBT have been maintained in accordance with good business
practices.

3.8       Compliance with Law. TRBT is conducting their respective businesses in
material compliance with all applicable law, ordinance, rule, regulation, court
or administrative order, decree or process, or any requirement of insurance
carriers material to its business. TRBT has not received any notice of violation
or claimed violation of any such law, ordinance, rule, regulation, order,
decree, process or requirement. TRBT has not generated any hazardous wastes or
engaged in activities which are or could be interpreted to be potential
violations of laws or judicial decrees in any manner regulating the generation
or disposal of hazardous waste. There are no on-site or off-site locations where
TRBT has stored, disposed or arranged for the disposal of chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum or petroleum products; there
are no underground storage tanks located on property owned or leased by TRBT.

3.9       Litigation:

(a)       There is no claim, dispute, action, suit, proceeding or investigation
pending or threatened, against or affecting TRBT or any of its subsidiaries or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the 12-month period preceding
the date hereof;

(b)       There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting TRBT or any of its subsidiaries; and

(c)       Neither TRBT nor its subsidiaries has received any written or verbal
inquiry from any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality concerning the possible violation
of any law, rule or regulation or any matter disclosed in respect of its
business.

3.10     Consents. The execution, delivery and performance by TRBT of this
Agreement and the consummation by TRBT of the transactions contemplated hereby
do not require any consent that has not been received prior to the date hereof,
except as disclosed in Section 7.1.

3.11     Books and Records. TRBT’s books and records are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with generally accepted accounting
principles, and fairly and accurately reflect all of TRBT’s assets, obligations
and accruals, and all transactions (normally reflected in books and records in
accordance with generally accepted accounting principles) to which TRBT is or
was a party or by which TRBT or any of its assets are or were affected.

3.12     Other Liabilities. No claim of breach of contract, tort, product
liability or other claim (whether arising from TRBT’s business operations or
otherwise), contingent or otherwise, has

13

--------------------------------------------------------------------------------




been asserted or threatened against TRBT nor, to the best of TRBT’s knowledge,
is capable of being asserted by any employee, creditor, claimant or other person
against TRBT. No state of facts exists or has existed, nor has any event
occurred, which could give rise to the assertion of any such claim by any
person.

3.13     Conduct Since Date of Balance Sheet. Except as otherwise set forth
herein, none of the following has occurred since the date of the Balance Sheet:

(a)       Any material adverse change in the financial condition, obligations,
capitalization, business, prospects or operations of TRBT, nor are there any
circumstances known to TRBT which might result in such a material adverse change
or such an effect;

(b)       Any increase of indebtedness of TRBT other than in the ordinary course
of business;

(c)       Any settlement or other resolution of any dispute or proceeding other
than in the ordinary course of business;

(d)       Any cancellation by TRBT, without payment in full, of any obligation
to TRBT of any shareholder, director, officer or employee of TRBT (or any member
of their respective families), or any entity in which any shareholder, director
or officer of TRBT (or any member of their respective families) has any direct
or indirect interests;

(e)       Any obligation incurred by TRBT other than in the ordinary course of
business;

(f)        Any payment, discharge or satisfaction of any obligation or judgment,
other than in the ordinary course of business; or

(g)       Any agreement obligating TRBT to do or take any of the actions
referred to in this Section outside the ordinary course of business.

3.14     Consents. The execution, delivery and performance by TRBT of this
Agreement and the consummation by TRBT of the transactions contemplated hereby
do not require any consent that has not been received prior to the date hereof.

3.15     Judgments. There is no outstanding judgment against TRBT. There is no
health or safety problem involving or affecting TRBT. There are no open workers
compensation claims against TRBT, or any other obligation, fact or circumstance
which would give rise to any right of indemnification on the part of any current
or former shareholder, partner, director, officer, employee or agent of TRBT, or
any heir or personal representative thereof, against TRBT or any successor to
the business of TRBT.

3.16     Improper Payments. Neither TRBT, nor any of its current or former
shareholders, partners, directors, officers or employees or agents, nor any
person acting on behalf of TRBT, has, directly or indirectly, made any bribe,
kickback or other payment of a similar or comparable nature, whether lawful or
not, to any person, public or private, regardless of form, whether in money,
property or services, to obtain favorable treatment for business secured or
special concessions already obtained. No funds or assets of TRBT were donated,
lent or made available

14

--------------------------------------------------------------------------------




directly or indirectly for the benefit of, or for the purpose of supporting or
opposing, any government or subdivision thereof, political party, candidate or
committee, either domestic or foreign. TRBT has not maintained and does not
maintain a bank account, or any other account of any kind, whether domestic or
foreign, which account was not or is not reflected in the TRBT corporate books
and records, or which account was not listed, titled or identified in the name
of TRBT.

3.17     Full Disclosure. All the representations and warranties made by TRBT
herein or in any Schedule hereto, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
TRBT, its agents or representatives are complete and accurate, and do not omit
any information required to make the statements and information provided, in
light of the transaction contemplated herein, non-misleading, accurate and
meaningful.

ARTICLE IV

REPRESENTATION AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder for himself, herself or itself only, and not with respect to
any other Shareholder, hereby severally represents and warrants to the Company
that now and/or as of the Closing:

4.1       Title to Shares. Each of the Shareholders is the legal and beneficial
owner of the TRBT Shares to be transferred to the Company by such Shareholders.
Upon consummation of the exchange contemplated herein, the Company will acquire
from each of the Shareholders good and marketable title to the TRBT Shares, free
and clear of all liens excepting only such restrictions upon future transfers by
the Company, if any, as may be imposed by applicable law.

4.2       Due Authorization. Each of the Shareholders has all requisite power
and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
valid and binding obligation of each of the Shareholders, enforceable against
such Shareholders in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

4.3       Purchase for Investment.

(a)       Each of the Shareholders is acquiring the Company Shares for
investment for each of the Shareholders’ own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and such Shareholders have no present intention of selling, granting any
participation in, or otherwise distributing the same. Each of the Shareholders
further represents that he, she or it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Shares.

15

--------------------------------------------------------------------------------




(b)       Each of the Shareholders understands that the Company Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Act pursuant to
Regulation S thereof, and that the Company’s reliance on such exemption is
predicated on each of the Shareholders’ representations set forth herein.

4.4       Investment Experience. Each of the Shareholders acknowledges that he,
she or it can bear the economic risk of his or her investment, and has such
knowledge and experience in financial and business matters that he, she or it is
capable of evaluating the merits and risks of the investment in the Company
Shares.

4.5       Information. Each of the Shareholders has carefully reviewed such
information as such Shareholders deemed necessary to evaluate an investment in
the Company Shares. To the full satisfaction of each of the Shareholders, he,
she or it has been furnished all materials that he, she or it has requested
relating to the Company and the issuance of the Company Shares hereunder, and
each Shareholder has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to the
Shareholders. Notwithstanding the foregoing, nothing herein shall derogate from
or otherwise modify the representations and warranties of the Company set forth
in this Agreement, on which the Shareholders has relied in making an exchange of
the TRBT Shares for the Company Shares.

4.6       Restricted Securities. Each of the Shareholders understands that the
Company Shares may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Company Shares or any available
exemption from registration under the Act, the Company Shares must be held
indefinitely. Each of the Shareholders is aware that the Company Shares may not
be sold pursuant to Rule 144 promulgated under the Securities Act unless all of
the conditions of that Rule are met. Among the conditions for use of Rule 144
may be the availability of current information to the public about the Company.

4.7       Exempt Issuance. Each of the Shareholders acknowledges that he, she or
it must assure the Company that the offer and sale of the Company Shares to such
Shareholder qualifies for an exemption from the registration requirements
imposed by the Securities Act and from applicable securities laws of any state
of the United States. Each of the Shareholders agrees that he meets the criteria
established in one or more of subsections (a) or (b), below.

(a)       Accredited Investor, Section 4(2) of the Securities Act and/or Rule
506 of Regulation D. The Shareholder qualifies as an “accredited investor”, as
that term is defined in Rule 501 of Regulation D, promulgated under the
Securities Act.

(b)       Offshore Investor, Rule 903 of Regulation S. The Shareholder is not a
U.S. Person, as defined in Rule 901 of Regulation S, promulgated under the
Securities Act, and the Shareholder, severally but not jointly, represents and
warrants to the Company that:

16

--------------------------------------------------------------------------------




(i)        The Shareholder is not acquiring the Company Shares as a result of,
and such Shareholder covenants that e, she or it will not engage in any
“directed selling efforts” (as defined in Regulation S under the Securities Act)
in the United States in respect of the Company Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Company Shares;

(ii)       The Shareholder is not acquiring the Company Shares for the account
or benefit of, directly or indirectly, any U.S. Person;

(iii)       The Shareholder is a resident of the People’s Republic of China;

(iv)      the offer and the sale of the Company Shares to such Shareholder as
contemplated in this Agreement complies with or is exempt from the applicable
securities legislation of the People’s Republic of China;

(v)       the Shareholder is outside the United States when receiving and
executing this Agreement and that the Shareholder will be outside the United
States when acquiring the Company Shares,

(vi)       and the Shareholder covenants with Company that:

 

(1)

offers and sales of any of the Company Shares prior to the expiration of a
period of one year after the date of original issuance of the Company Shares
(the one year period hereinafter referred to as the “Distribution Compliance
Period”) shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom and in
each case only in accordance with applicable state securities laws; and

 

(2)

The Shareholder will not engage in hedging transactions with respect to the
Company Shares until after the expiration of the Distribution Compliance Period.

ARTICLE V

COVENANTS

5.1       Further Assurances. Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions of this Agreement and to consummate the transactions
contemplated herein.

17

--------------------------------------------------------------------------------




ARTICLE VI

DELIVERIES

6.1       Items to be delivered to TRBT and/or the Shareholders prior to or at
Closing by the Company:

(a)       Articles of Incorporation and amendments thereto, By-laws and
amendments thereto, and a certificate of good standing in the Company’s state of
incorporation;

(b)       all applicable schedules hereto;

(c)       all minutes and resolutions of board of director and shareholder
meetings in possession of the Company;

(d)       shareholder list;

(e)       all financial statements and all tax returns in possession of the
Company;

(f)        resolution from the Company’s Board appointing the designees of the
Shareholders to the Company’s Board of Directors;

(g)       resolution from the Company’s Board, and if applicable, shareholder
resolutions approving this transaction and authorizing the issuances of the
shares hereto;

(h)       letters of resignation from the Company’s current officers and
directors and acknowledgement that any employment agreements with TKAT are
cancelled and terminated effective upon Closing and after the appointments
described herein;

(i)        certificates representing shares of the Company Shares issued in the
denominations as set forth opposite the name of the Shareholders and/or its
designees on Schedule A to this Agreement;

(j)        an opinion from counsel to the Company, dated the Closing Date, in a
form deemed acceptable by TRBT and its counsel; and

(k)       any other document reasonably requested by the Shareholders that it
deems necessary for the consummation of this transaction.

6.2       Items to be delivered to the Company prior to or at Closing by TRBT
and the Shareholders:

(a)       TRBT shall deliver or assign to the Company the TRBT proof of payment
of capital by the respective capital contributors/shareholders listed on
Schedule A issued by TRBT, and execute and deliver the applicable documents of
conveyance and assignment of title;

18

--------------------------------------------------------------------------------




(b)       a resolution that grants authority to the person or entity executing
this Agreement on behalf of TRBT to enter into the agreement and bind TRBT to
the terms and conditions of this Agreement;

(c)       an agreement from each Shareholder surrendering his or her shares
agreeing to a restriction on the transfer of the Exchange Stock as described in
Section 2 hereof (“Offshore Restricted Securities Agreement”);

(d)       a copy of a consent of TRBT’s Board of Shareholders authorizing TRBT
to take the necessary steps toward Closing the transaction described by this
Agreement in the form set forth in Schedule B;

(e)       Certificates of Good Standing for TRBT by Gong An (Public Security) of
Taiyuan;

(f)        an opinion by counsel to TRBT, dated the Closing Date, in a form
deemed acceptable by the Company and its counsel; and

(g)       such other documents, instruments or certificates as shall be
reasonably requested by the Company or its counsel.

ARTICLE VII

CONDITIONS PRECEDENT

7.1       Conditions Precedent to Closing. The obligations of the Parties under
this Agreement shall be and are subject to fulfillment, prior to the Effective
Time of this Agreement, of each of the following conditions:

(a)       That each of the representations and warranties of the Parties
contained herein shall be true and correct at the time of the Closing date as if
such representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement;

(b)       That the Parties shall have performed or complied with all agreements,
terms and conditions required by this Agreement to be performed or complied with
by them prior to or at the time of the Closing;

(c)       TRBT shall have received, and delivered documentation of, the
approvals required, if any, from the Ministry of Commerce of the People’s
Republic of China, the China Securities Regulatory Commission, the State
Administration of Foreign Exchange, or any other Chinese governmental agency
regulating the ownership of business operations in China by non-Chinese
nationals and/or the ownership of offshore companies doing business in China by
Chinese nationals;

(d)       The Company shall have received all of the regulatory, shareholder and
other third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement;

19

--------------------------------------------------------------------------------




(e)       The Company shall have complied with Rule 14(f)(1) of the Exchange
Act, if required.

(f)        The Company shall have filed all quarterly and annual reports up to
and including the quarterly report due by November 14, 2007 for the third
quarter of 2007. TRBT has agreed to pay the reasonable costs associated with
filing the 10Q for the third quarter of 2007.

(g)       The Company will effectuate an approximate 100 for 1 reverse split of
the Company Common Stocks of the Company prior to the time of closing (the “Roll
Back”).

(h)       That the Company shall have settled, paid or otherwise resolved the
Convertible Notes payable in the principal amount of $200,000 plus accrued
interest;

(i)        No litigation shall have been instituted on or before the time of the
Closing by any person, the result of which did or could prevent or make illegal
the consummation of the transaction contemplated by this Agreement, or which had
or could have a material adverse effect on the business of any of the Parties.

(j)        TRBT and the Shareholders shall have received all of the regulatory,
shareholder and other third party consents, permits, approvals and
authorizations necessary to consummate the transactions contemplated by this
Agreement; and

(k)       The Shareholders shall have delivered to the Company the share
certificates and duly executed stock powers from the Shareholders transferring
the TRBT Shares to the Company.

ARTICLE VIII

INDEMNIFICATION

8.1       Indemnity of the Company. The Company agrees as to defend, indemnify
and hold harmless the Shareholders from and against, and to reimburse the
Shareholders with respect to, all liabilities, losses, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively the “Losses”) asserted against or incurred by the Shareholders by
reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement made by the Company or in
any document or certificate delivered by the Company pursuant to the provisions
of this Agreement or in connection with the transactions contemplated thereby.

8.2       Indemnity of the Shareholders. The Shareholders, joint and severally,
agree to defend, indemnify and hold harmless the Company from and against, and
to reimburse the Company with respect to, all losses, including, without
limitation, reasonable attorneys’ fees and disbursements, asserted against or
incurred by the Company by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement
and made by the Shareholders or in any document or certificate delivered by the
Shareholders pursuant to the provisions of this Agreement or in connection with
the transactions contemplated thereby, it being understood that the Shareholders
shall have responsibility hereunder only for the representations and warranties
made by the Shareholders.

20

--------------------------------------------------------------------------------




8.3       Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VIII. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Parry which consent shall not be
unreasonably withheld.

ARTICLE IX

TERMINATION

9.1       Termination. This Agreement may be terminated at any time before or,
at Closing, by:

 

(a)

The mutual agreement of the Parties;

 

(b)

Either the Company or TRBT, but not by a Shareholder if-

(i)        Any provision of this Agreement applicable to a party shall be
materially untrue or fail to be accomplished; or

(ii)       Any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement;

(c)           Upon termination of this Agreement for any reason, in accordance
with the terms and conditions set forth in this paragraph, each said party shall
bear all costs and expenses as each party has incurred.

ARTICLE X

COVENANTS SUBSEQUENT TO CLOSING

10.1     Subsequent SEC Filings. The Chief Executive Officer and Chief Financial
Officer, or other principal administrative and financial officers, of the
Company shall cooperate with and assist TRBT with the preparation of the first
Quarterly or Annual Report, as applicable, to be filed with the Commission
subsequent to the Closing to the extent disclosure is required regarding the
prior operations, financial condition, or actions of, or other information
pertaining to, the Company for the period(s) ended prior to the Closing. Such
cooperation and assistance shall include, but not be limited to, provision of
subcertifications regarding the disclosures controls and procedures and internal
control over financial reporting of the Company, provision

21

--------------------------------------------------------------------------------




of and participation in review of interim financial statements, and review and
provision of feedback on a draft of the required Report.

ARTICLE XI

MISCELLANEOUS

11.1     Survival of Representations, Warranties and Agreements. Each of the
parties hereto is executing and carrying out the provisions of this Agreement in
reliance upon the representations, warranties and covenants and agreements
contained in this agreement or at the closing of the transactions herein
provided for and not upon any investigation which it might have made or any
representations, warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein. Except as specifically set forth in this Agreement, representations and
warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall not survive the Closing
Date, and no claims made by virtue of such representations, warranties,
agreements and covenants shall be made or commenced by any party hereto from and
after the Closing Date. Each warranty and representation made by a party in this
Agreement or pursuant hereto is independent of all other warranties and
representations made by the same party in this Agreement or pursuant hereto
(whether or not covering identical, related or similar matters) and must be
independently and separately satisfied. Exceptions or qualifications to any such
warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation.

11.2     Access to Books and Records. During the course of this transaction
through Closing, each party agrees to make available for inspection all
corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
party as to the business, financial and legal condition of each other for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.

11.3     Further Assurances. If, at any time after the Closing, the parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.

11.4     Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier

22

--------------------------------------------------------------------------------




addressed to, or upon receipt of a facsimile sent to, the party for whom
intended, as follows, or to such other address or facsimile number as may be
furnished by such party by notice in the manner provided herein:

If to the Shareholders and TRBT:

 

Taiyuan Rongan Business Trading Company Limited

927 Canada Ct.

City of Industry, CA 91748

 

With a copy to:

 

Anslow & Jaclin, LLP

Attn: Richard I. Anslow

195 Route 9 South, Suite 204

Manalapan, NJ 07726

 

If to the Company:

 

Teeka Tan Products, Inc.

5499 North Federal Highway

Suite D

Boca Raton, Florida 33487

 

With a copy to:

 

James M. Schneider, Esq.

Schneider, Weinberger & Beilly, LLP

2200 Corporate Blvd. N.W., Suite 210

Boca Raton, FL 33431

 

11.5     Entire Agreement. This Agreement, the Disclosure Schedules and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.

11.6     Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
any party hereto except with the prior written consent of the other parties,
which consent shall not be unreasonably withheld.

23

--------------------------------------------------------------------------------




11.7     Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware are applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.

11.8     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.9     Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Schedules are to the articles, sections and
schedules, respectively, of this Agreement. The Disclosure Schedule is hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.

11.10   Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

11.11   Litigation. If any party hereto is required to engage in litigation or
arbitration against any other party hereto, either as plaintiff or as defendant,
in order to enforce or defend any of its or his rights under this Agreement, and
such litigation results in a final judgment in favor of such party (the
“Prevailing Party”), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred by the Prevailing Party in so enforcing or
defending its or his rights hereunder, including, but not limited to, all
attorneys’ fees, paralegals’ fees, court costs and other expenses incurred
throughout all negotiations, trials or appeals undertaken in order to enforce
the Prevailing Party’s rights hereunder.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.

Teeka Tan Products, Inc.

 

By: _____________________________

Name: __________________________

Title: Chairman

 

Taiyuan Rongan Business Trading Company Limited

 

By: _____________________________

Name: __________________________

Title: Chief Executive Officer

 

24

--------------------------------------------------------------------------------




 

 

[SIGNATURE PAGES FOR SHAREHOLDERS FOLLOW]

 

 

25

--------------------------------------------------------------------------------




TAIYUAN RONGAN BUSINESS TRADING COMPANY LIMITED

SHAREHOLDERS’ SIGNATURE PAGE TO

 

SHARE EXCHANGE AGREEMENT

 

Dated: October ___, 2007

 

Among Teeka Tan Products, Inc.,

Taiyuan Rongan Business Trading Company Limited, and

the Shareholders of Taiyuan Rongan Business Trading Company Limited

 

The undersigned Shareholder hereby executes and delivers the Share Exchange
Agreement (the “Agreement”) to which this Signature Page is attached, which,
together with all counterparts of the Agreement and Signature Pages of the other
parties named in said Agreement, shall constitute one and the same document in
accordance with the terms of the Agreement.

 

 

(Signature)

 

 

(Type or print name)

 

 

(Type or print name as it should appear on certificate, if different)

 

Address:

 

 

 

Telephone:

(       )

Facsimile:

(       )

 

 

Number of TRBT Shares Held: __________

 

 

--------------------------------------------------------------------------------




SCHEDULE A

TRBT Capital Ownership Schedule

 

Name

Number of TEEKA TAN Common to
be Issued (shown as a % of total
TEEKA TAN common after closing)

 

 

 

 

1. Mandarin Century Holdings Ltd., BVI

18,991,000

 

(54.26%)

2. Master Power Holdings Group Ltd, BVI

2,100,000

 

(6.00%)

3. Accord Success Ltd., BVI

3,150,000

 

(9.00%)

4. Kind Achieve Group, BVI

259,000

 

(0.74%)

5. All Possible Group Ltd., BVI

4,025,000

 

(11.50%)

6. Grand Opus Co. Ltd., BVI

1,575,000

 

(4.50%)

7. Eastco United Limited, BVI

1,400,000

 

(4.00%)

TOTAL

31,500,000

 

(90%)

 

 

SCHEDULE A.1

PERSONS ENTITLED TO 1,400,000 WARRANTS

 

- i -

--------------------------------------------------------------------------------




SCHEDULE B

TRBT ASSETS AND LIABILITIES (FINANCIAL STMTS)

 

- ii -

--------------------------------------------------------------------------------


SCHEDULE C

COMPENSATION OF TKAT INCOMING OFFICERS AND DIRECTORS

 

- iii -

--------------------------------------------------------------------------------


SCHEDULE D(1)

TEEKA TAN PRODUCTS, INC. ARTICLES AND BYLAWS

 

- iv -

--------------------------------------------------------------------------------


SCHEDULE D(2)

TEEKA TAN PRODUCTS, INC. SUBSIDIARIES

 

- v -

--------------------------------------------------------------------------------


SCHEDULE E

TEEKA TAN PRODUCTS, INC.

FINANCIAL STATEMENTS

 

- vi -

--------------------------------------------------------------------------------


SCHEDULE E

TEEKA TAN PRODUCTS, INC.

LITIGATION

 

- vii -

--------------------------------------------------------------------------------